Exhibit 10.1

 

FIRST AMENDMENT TO CREDIT AGREEMENT
AND OTHER LOAN DOCUMENTS

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS (this
“Amendment”), dated as of June 22, 2015, by and among CYRUSONE LP, a Maryland
limited partnership (“Borrower”), CYRUSONE INC., a Maryland corporation
(“REIT”), CYRUSONE GP, a Maryland statutory trust (“General Partner”), CYRUSONE
LLC, a Delaware limited liability company (“LLC”), CYRUSONE TRS INC., a Delaware
corporation (“TRS”), CYRUSONE FOREIGN HOLDINGS LLC, a Delaware limited liability
company (“Foreign Holdings”), CYRUSONE FINANCE CORP., a Maryland corporation
(“Finance”; REIT, General Partner, LLC, TRS, Foreign Holdings and Finance are
sometimes hereinafter referred to individually as “Guarantor” and collectively
as “Guarantors”), KEYBANK NATIONAL ASSOCIATION (“KeyBank”) and the other Lenders
a party hereto (collectively, the “Lenders”), and KeyBank as Agent for itself
and the other Lenders from time to time a party to the Credit Agreement (as
hereinafter defined) (KeyBank, in its capacity as Agent, is hereinafter referred
to as “Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, Agent and the Lenders (other than New Lender (as
hereinafter defined)) are parties to that certain Credit Agreement dated as of
October 9, 2014 (as the same may be varied, extended, supplemented,
consolidated, replaced, increased, renewed, modified or amended from time to
time, the “Credit Agreement”);

 

WHEREAS, the Guarantors executed and delivered to Agent and the Lenders that
certain Guaranty dated as of October 9, 2014 (as the same may be varied,
extended, supplemented, consolidated, replaced, increased, renewed, modified or
amended from time to time, the “Guaranty”);

 

WHEREAS, the Borrower and the Guarantors have requested that the Agent and the
Lenders make certain modifications to the Credit Agreement and Agent and the
Lenders have consented to such modifications, subject to the execution and
delivery of this Amendment.

 

NOW, THEREFORE, for and in consideration of the sum of TEN and NO/100 DOLLARS
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby covenant and
agree as follows:

 

1.                                      Definitions.  Capitalized terms used in
this Amendment, but which are not otherwise expressly defined in this Amendment,
shall have the respective meanings given thereto in the Credit Agreement.

 

2.                                      Modifications of the Credit Agreement. 
The Borrower, Agent and the Lenders do hereby modify and amend the Credit
Agreement as follows:

 

(a)                                 By inserting the following definitions in
§1.1 of the Credit Agreement in the appropriate alphabetical order:

 

“Cervalis.  Cervalis Holdings LLC, a Delaware limited liability company.

 

--------------------------------------------------------------------------------


 

Cervalis Acquisition.  The acquisition by a Wholly-Owned Subsidiary of the
Borrower of 100% of the outstanding equity interest of Cervalis pursuant to the
terms of the Cervalis Acquisition Agreement.

 

Cervalis Acquisition Agreement.  That certain Agreement and Plan of Merger,
dated as of April 28, 2015, among the Borrower, Jupiter Merger Sub, LLC, LDG
Holdings LLC, as Seller Representative, and Cervalis, as amended, modified or
supplemented from time to time.”

 

(b)                                 By deleting in its entirety the definition
of “Commitment Increase” appearing in §1.1 of the Credit Agreement, and
inserting in lieu thereof the following:

 

“Commitment Increase.  An increase in the Total Revolving Credit Commitment
and/or Total Term Loan Commitment to an aggregate Total Commitment of not more
than $1,200,000,000.00 pursuant to §2.11.”

 

(c)                                  By deleting in its entirety subparagraph
(b) of the definition of Change of Control appearing in §1.1 of the Credit
Agreement, and inserting in lieu thereof the following:

 

“(b)                           As of any date a majority of the Board of
Directors or Trustees or similar body (the “Board”) of REIT consists of
individuals who were not either (i) directors or trustees of REIT as of the
corresponding date of the previous year, or (ii) selected or nominated to become
directors or trustees by the Board of REIT of which a majority consisted of
individuals described in clause (b)(i) above, or (iii) selected or nominated to
become directors or trustees by the Board of REIT, which majority consisted of
individuals described in clause (b)(i) above and individuals described in clause
(b)(ii), above;”

 

(d)                                 By deleting in its entirety the definition
of “Federal Funds Effective Rate” appearing in §1.1 of the Credit Agreement, and
inserting in lieu thereof the following:

 

“Federal Funds Effective Rate.  For any day, the rate per annum (rounded upward
to the nearest one-hundredth of one percent (1/100 of 1%)) announced by the
Federal Reserve Bank of Cleveland on such day as being the weighted average of
the rates on overnight federal funds transactions arranged by federal funds
brokers on the previous trading day, as computed and announced by such Federal
Reserve Bank in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate.”  Notwithstanding the foregoing, if the Federal Funds Effective
Rate shall be less than zero, such rate shall be deemed zero for the purposes of
this Agreement.”

 

(e)                                  By deleting the words “Total Asset Value”
in the definition of “Material Subsidiary” appearing in §1.1 of the Credit
Agreement, and inserting in lieu thereof the words “Gross Asset Value”.

 

(f)                                   By deleting in its entirety the
penultimate sentence in the definition of “Unencumbered Asset Value” appearing
in §1.1 of the Credit Agreement, and inserting in lieu thereof the following:

 

“For purposes of this definition, to the extent that Unencumbered Asset Value
attributable to Leased Properties would exceed fifteen percent (15%) of the

 

--------------------------------------------------------------------------------


 

Unencumbered Asset Value, or attributable to Development Properties would exceed
fifteen percent (15%) (or, after December 31, 2016, ten percent (10%)) of the
Unencumbered Asset Value, then in each case such excess shall be excluded.”

 

(g)                                  By deleting the following parenthetical in
the definition of “Unencumbered Net Operating Income” appearing in §1.1 of the
Credit Agreement:  “(or, after December 31, 2016, 10% of aggregate Unencumbered
Net Operating Income)”.

 

(h)                                 By deleting in its entirety the first (1st)
sentence of §2.11(a) of the Credit Agreement, and inserting in lieu thereof the
following:

 

“(a)                           Provided that no Default or Event of Default has
occurred and is continuing, subject to the terms and conditions set forth in
this §2.11, Borrower shall have the option at any time and from time to time
before the date which is ninety (90) days prior to the Revolving Credit Maturity
Date or the Term Loan Maturity Date to request by delivery of written notice to
Agent an increase in the Total Revolving Credit Commitment and/or the Total Term
Loan Commitment, by an aggregate amount of increases to the Total Revolving
Credit Commitment and the Total Term Loan Commitment of up to $600,000,000
(which, assuming no previous reduction in the Revolving Credit Commitments or
the Term Loan Commitments, would result in a maximum Total Commitment of
$1,200,000,000) (an “Increase Notice”; and the amount of such requested increase
is the “Commitment Increase”).”

 

(i)                                     By deleting the word “and” at the end of
clause (i) of §8.3 of the Credit Agreement, by deleting the period at the end of
clause (j) of §8.3 of the Credit Agreement and inserting in lieu thereof “; and”
and by inserting a new clause (k) immediately following clause (j) of §8.3 of
the Credit Agreement as follows:

 

“(k)                           upon the consummation of the Cervalis
Acquisition, any loan or extension of credit by any Subsidiary of Borrower to a
customer in connection with the customized fit-out of such customer’s cage space
at the property located at 50 Madison Road, Totowa, New Jersey not to exceed the
principal amount of $3,500,000 outstanding at any time.”

 

(j)                                    By deleting in its entirety Schedule 1.1
attached to the Credit Agreement, and inserting in lieu thereof Schedule 1.1
attached hereto.

 

(k)                                 By deleting Schedule 6.20(d) of the Credit
Agreement in its entirety, and inserting in lieu thereof Schedule
6.20(d) attached hereto.

 

(l)                                     By deleting the word “or” at the end of
clause (C) of Section §7.22(a)(i)(y) of the Credit Agreement and inserting the
following new clause (E) of §7.22(a)(i)(y) of the Credit Agreement immediately
after the word “Document” at the end of clause (D) of §7.22(a)(i)(y) of the
Credit Agreement and before the parenthetical clause in which “Negative Pledge”
is defined:

 

“, or (E) restrictions in a Ground Lease or Lease contained in such Ground Lease
or Lease which is approved by the Majority Lenders in connection with the
addition of the applicable Eligible Real Estate as an Unencumbered Property”

 

--------------------------------------------------------------------------------


 

3.                                      Modification of the Guaranty. 
Guarantors, Agent and Lenders do hereby modify and amend the Guaranty by
deleting the words and numbers “Nine Hundred Fifty Million and No/100 Dollars
($950,000,000.00)” appearing in the sixth (6th) line of Paragraph A of the
Guaranty, appearing on page 1 thereof, and inserting in lieu thereof the words
and numbers “One Billion Two Hundred Million and No/100 Dollars
($1,200,000,000.00)”.

 

4.                                      Commitments; New Lender.

 

(a)                                 As of the “Effective Date” (as hereinafter
defined) of this Amendment and following satisfaction of all conditions thereto
as provided herein, the amount of each Lender’s Revolving Credit Commitment,
Term Loan Commitment and Commitment shall be the amount set forth on Schedule
1.1 attached hereto.  In connection with the Commitment Increase, each existing
Lender shall be issued on the Effective Date a replacement Revolving Credit Note
and/or Term Loan Note in the principal face amount of its Revolving Credit
Commitment or Term Loan Commitment, as applicable, which will be a “Revolving
Credit Note” or “Term Loan Note”, as applicable, under the Credit Agreement. 
Each such Note shall provide that it is a replacement for the existing Revolving
Credit Note or Term Loan Note, as applicable, of each such Lender, and following
the Effective Date each existing Lender will promptly return to Borrower its
existing Note that is being replaced marked “Replaced”.  Each Revolving Credit
Lender shall on the Effective Date be issued a Bid Loan Note in the face amount
of the new Bid Loan Sublimit and following the Effective Date each Revolving
Credit Lender shall promptly return to the Borrower its existing Bid Loan Note
marked “Replaced”.

 

(b)                                 In connection with the increase of the
Revolving Credit Commitment and the Term Loan Commitment pursuant to this
Amendment and §2.11 of the Credit Agreement, Woodforest National Bank (“New
Lender”) shall on the Effective Date be issued a Revolving Credit Note and Term
Loan Note in the principal face amount of its Revolving Credit Commitment and
Term Loan Commitment, respectively, which will be a “Revolving Credit Note” or
“Term Loan Note”, as applicable, under the Credit Agreement, and on the
Effective Date New Lender shall be a Lender under the Credit Agreement.  New
Lender makes and confirms to the Agent and the other Lenders all of the
representations, warranties and covenants of a Lender under Articles 14 and 18
of the Loan Agreement.  Without limiting the foregoing, New Lender
(a) represents and warrants that it is legally authorized to, and has full power
and authority to, enter into this Amendment and perform its obligations under
this Amendment, the Credit Agreement and the other Loan Documents; (b) confirms
that it has received copies of such documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Amendment and become a party to the Credit Agreement; (c) agrees that it has
made its own decision to become a Lender under the Credit Agreement without
reliance upon any Lender, Agent, Titled Agent or any affiliate or subsidiary of
any thereof, and has and will, independently and without reliance upon any
Lender, the Agent, any Titled Agent or any affiliate or subsidiary of any
thereof and based upon such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in evaluating
the Loans, the Loan Documents, the creditworthiness of the Borrower and the
Guarantors and the value of any assets of the Borrower and the Guarantors, and
taking or not taking action under the Loan Documents; (d) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers as are reasonably incidental thereto pursuant to the terms of the
Loan Documents; (e) agrees that, by this Amendment, New Lender has become a
party to and will perform in accordance with their terms all the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender; (f) represents and warrants that New Lender is not a Person controlling,
controlled by or under common control with, or which is not

 

--------------------------------------------------------------------------------


 

otherwise free from influence or control by, any of the Borrower, REIT or any
other Guarantor and is not a Defaulting Lender or an Affiliate of a Defaulting
Lender and (g) New Lender has a net worth or unfunded capital commitment as of
the date hereof of not less than $100,000,000.00 unless waived in writing by
Borrower and Agent.

 

(c)                                  By its signature below, New Lender hereby
agrees from and after the Effective Date to perform all obligations as a Lender
and with respect to its Revolving Credit Commitment and Term Loan Commitment as
set forth in this Amendment, the Credit Agreement and the other Loan Documents,
as if New Lender were an original Lender and signatory to the Credit Agreement,
which obligations shall include, but shall not be limited to, the obligation to
make Revolving Credit Loans, Term Loans and Bid Loans to the Borrower with
respect to its Revolving Credit Commitment and Term Loan Commitment as required
under the Credit Agreement, the obligation to pay amounts due in respect of
Swing Loans as set forth in §2.5 of the Credit Agreement, the obligation to pay
amounts due in respect of draws under Letters of Credit as required under §2.10
of the Credit Agreement, and in any case the obligation to indemnify the Agent
as provided therein.  New Lender acknowledges and confirms that its address for
notices and LIBOR Lending Office for Revolving Credit Loans, Term Loans and Bid
Loans is as set forth on the signature pages hereto.

 

(d)                                 On the Effective Date of this Amendment the
outstanding principal balance of the Revolving Credit Loans shall be reallocated
among the Revolving Credit Lenders such that the outstanding principal amount of
Revolving Credit Loans owed to each Revolving Credit Lender shall be equal to
such Revolving Credit Lender’s Revolving Credit Commitment Percentage of the
outstanding principal amount of all Revolving Credit Loans.  The participation
interests of the Revolving Credit Lenders in Swing Loans and Letters of Credit
shall be similarly adjusted.  On the Effective Date, each of those Revolving
Credit Lenders whose Revolving Credit Commitment Percentage is increasing shall
advance the funds to the Agent and the funds so advanced shall be distributed
among the Revolving Credit Lenders whose Revolving Credit Commitment Percentage
is decreasing as necessary to accomplish the required reallocation of the
outstanding Revolving Credit Loans.

 

(e)                                  On the Effective Date of this Amendment,
the New Lender and the Term Loan Lenders whose Term Loan Commitment is
increasing shall advance, in accordance with the terms of the Credit Agreement,
the amount of the increase in its Term Loan Commitment, which shall then be Term
Loans under the Credit Agreement.

 

5.                                      References to Credit Agreement and
Guaranty.  All references in the Loan Documents to the Credit Agreement and
Guaranty shall be deemed a reference to the Credit Agreement and Guaranty as
modified and amended herein.

 

6.                                      Consent of Guarantors.  By execution of
this Amendment, Guarantors hereby expressly consent to the modifications and
amendments relating to the Credit Agreement as set forth herein, the Notes and
the amendment to the Agreement Regarding Fees executed contemporaneously
herewith, and Borrower and Guarantors hereby acknowledge, represent and agree
that the Credit Agreement, as modified and amended herein, and the other Loan
Documents (including without limitation the Guaranty) remain in full force and
effect and constitute the valid and legally binding obligation of Borrower and
Guarantors, respectively, enforceable against such Persons in accordance with
their respective terms, except as enforceability is limited by bankruptcy,
insolvency, reorganization, moratorium or other laws relating to or affecting
generally the enforcement of creditors’ rights and the effect of general

 

--------------------------------------------------------------------------------


 

principles of equity, and that the Guaranty extends to and applies to the
foregoing documents as modified and amended.

 

7.                                      Representations.  Borrower and
Guarantors represent and warrant to Agent and the Lenders as follows as of the
date of this Amendment:

 

(a)                                 Authorization.  The execution, delivery and
performance by the Borrower and the Guarantors of this Amendment, the Notes and
the amendment to the Agreement Regarding Fees executed in connection herewith
and the transactions contemplated hereby and thereby (i) are within the
authority of Borrower and Guarantors, (ii) have been duly authorized by all
necessary proceedings on the part of such Persons, (iii) do not and will not
conflict with or result in any breach or contravention of any provision of law,
statute, rule or regulation to which any of such Persons is subject or any
judgment, order, writ, injunction, license or permit applicable to such Persons,
(iv) do not and will not conflict with or constitute a default (whether with the
passage of time or the giving of notice, or both) under any provision of the
partnership agreement or certificate, certificate of formation, operating
agreement, articles of incorporation or other charter documents or bylaws of, or
any material agreement or other material instrument binding upon, any of such
Persons or any of its properties, (v) do not and will not result in or require
the imposition of any lien or other encumbrance on any of the properties, assets
or rights of such Persons, and (vi) do not require any material approval or
consent of any Person other than those already obtained and as are in full force
and effect.

 

(b)                                 Enforceability.  This Amendment, the Notes
and the amendment to the Agreement Regarding Fees executed in connection
herewith are the valid and legally binding obligations of Borrower and
Guarantors enforceable in accordance with the respective terms and provisions
hereof and thereof, except as enforceability is limited by bankruptcy,
insolvency, reorganization, moratorium or other laws relating to or affecting
generally the enforcement of creditors’ rights and the effect of general
principles of equity.

 

(c)                                  Approvals.  The execution, delivery and
performance by the Borrower and the Guarantors of this Amendment, the Notes and
the amendment to the Agreement Regarding Fees executed in connection herewith
and the transactions contemplated hereby and thereby do not require the approval
or consent of, or filing or registration with, or the giving of any notice to,
any court, department, board, governmental agency or authority other than those
already obtained and other than any disclosure filings with the SEC as may be
required with respect to this Amendment.

 

(d)                                 Reaffirmation.  Borrower and the Guarantors
reaffirm and restate as of the date hereof each and every representation and
warranty made by the Borrower, the Guarantors and their respective Subsidiaries
in the Loan Documents except for representations or warranties that expressly
relate to an earlier date.  Each of the representations and warranties made by
or on behalf of Borrower, Guarantors or any of their respective Subsidiaries
contained in this Amendment, the Credit Agreement, the other Loan Documents or
in any document or instrument delivered pursuant to or in connection with the
Credit Agreement are true in all material respects as of the date as of which
they were made and are true in all material respects as of the date hereof, with
the same effect as if made at and as of that time, except to the extent of
changes resulting from transactions permitted by the Loan Documents (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date).

 

--------------------------------------------------------------------------------


 

(e)                                  No Default.  By execution hereof, the
Borrower and Guarantors certify that the Borrower and Guarantors are and will be
in compliance with all covenants under the Loan Documents immediately after the
execution and delivery of this Amendment and the other documents executed in
connection herewith, and that no Default or Event of Default has occurred and is
continuing.

 

8.                                      Waiver of Claims.  Borrower and
Guarantors acknowledge, represent and agree that Borrower and Guarantors as of
the date hereof have no defenses, setoffs, claims, counterclaims or causes of
action of any kind or nature whatsoever with respect to the Loan Documents, the
administration or funding of the Loans or with respect to any acts or omissions
of Agent or any Lender, or any past or present officers, agents or employees of
Agent or any Lender, and each of Borrower and Guarantors does hereby expressly
waive, release and relinquish any and all such defenses, setoffs, claims,
counterclaims and causes of action, if any.

 

9.                                      Ratification.  Except as hereinabove set
forth or in any other document previously executed or executed in connection
herewith, all terms, covenants and provisions of the Credit Agreement, the
Guaranty and the other Loan Documents remain unaltered and in full force and
effect, and the parties hereto do hereby expressly ratify and confirm the Credit
Agreement, the Guaranty and the other Loan Documents.  Nothing in this Amendment
or the other documents executed in connection herewith shall be deemed or
construed to constitute, and there has not otherwise occurred, a novation,
cancellation, satisfaction, release, extinguishment or substitution of the
indebtedness evidenced by the Notes or the other obligations of Borrower and
Guarantors under the Loan Documents (including without limitation the
Guaranty).  This Amendment shall constitute a Loan Document.

 

10.                               Counterparts.  This Amendment may be executed
in any number of counterparts which shall together constitute but one and the
same agreement.

 

11.                               Miscellaneous.  THIS AMENDMENT SHALL, PURSUANT
TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401, BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.  This Amendment shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective permitted successors, successors-in-title and assigns as provided in
the Credit Agreement.

 

12.                               Effective Date.  The obligations of the
undersigned parties under Sections 2, 3 and 4 of this Amendment shall be deemed
effective and in full force and effect (the “Effective Date”) only upon
confirmation by the Agent of the satisfaction of the following conditions:

 

(a)                                 the execution and delivery of this Amendment
by Borrower, Guarantors, Agent, New Lender, the Majority Lenders and each Lender
whose Revolving Credit Commitment or Term Loan Commitment is increasing or
decreasing pursuant to this Amendment (and the delivery to the Borrower of a
copy of such fully-executed Amendment by the Agent shall be evidence of
satisfaction of this condition);

 

(b)                                 the delivery to Agent of an opinion of
counsel to the Borrower and the Guarantors addressed to the Agent and the
Lenders dated as of the Effective Date covering such matters as the Agent may
reasonably request;

 

--------------------------------------------------------------------------------


 

(c)                                  the delivery to Agent of (i) a notarized
acknowledgment of execution of this Amendment by the officer who executed this
Amendment and (ii) a notarized acknowledgment of execution of the Notes by the
officer who executed the Notes, each in form and substance reasonably
satisfactory to Agent;

 

(d)                                 the delivery to Agent of a Revolving Credit
Note and Term Loan Note duly executed by the Borrower in favor of New Lender and
each Lender with a Revolving Credit Commitment or Term Loan Commitment in the
amount set forth next to such Lender’s name on Schedule 1.1 attached hereto;

 

(e)                                  the delivery to Agent of a Bid Loan Note
duly executed by Borrower in favor of each Revolving Credit Lender and New
Lender in the amount of the new Bid Loan Sublimit;

 

(f)                                   receipt by Agent of evidence that the
Borrower shall pay contemporaneously with the Effective Date all fees (including
legal fees to the extent invoiced not less than one (1) day prior to the
Effective Date) due and payable with respect to this Amendment and the
Commitment Increase;

 

(g)                                  with respect to Borrower and each
Guarantor, receipt by Agent of (i) such resolutions, secretary’s and incumbency
certificates, and organizational documents (with those filed with a State
certified by the appropriate State officer as of a recent date reasonably
satisfactory to Agent), in each case as the Agent may reasonably request, which
shall be delivered to Agent both in connection with the execution of this
Amendment and again substantially contemporaneously with the Effective Date, and
(ii) good standing certificates for their respective state of incorporation or
formation issued not more than ten (10) days prior to the Effective Date, in
each case as the Agent may reasonably request;

 

(h)                                 Borrower shall have delivered to Agent
substantially contemporaneously with the Effective Date a reaffirmation that the
representations and warranties in Paragraph 7 of this Amendment remain true and
correct as if such representations and warranties are made as of the Effective
Date, which reaffirmation shall be in form and substance reasonably satisfactory
to Agent;

 

(i)                                     the receipt by Agent of evidence
reasonably satisfactory to Agent that the Cervalis Acquisition shall be
consummated and closed substantially contemporaneously with the Effective Date
and that the proceeds advanced under Section 4(e) of this Amendment with respect
to the increase of the Term Loan Commitments contemplated by the Amendment and
the proceeds of any advances of Revolving Credit Loans requested by the Borrower
to be funded on the Effective Date shall be used to finance all or part of the
consideration due under the Cervalis Acquisition Agreement (the Borrower hereby
agreeing to use such funds advanced on the Effective Date for such purpose); and

 

(j)                                    delivery to Agent substantially
contemporaneously with the Effective Date of a Compliance Certificate, adjusted
to give pro forma effect to the Cervalis Acquisition and the advance of the
Loans to be made on the Effective Date, and evidencing compliance with the
covenants described in §7.4(c) of the Credit Agreement.

 

Each Note delivered to Agent pursuant to this Amendment shall be dated the
Effective Date, and Borrower hereby irrevocably authorizes Agent, upon the
occurrence of the Effective Date, to

 

--------------------------------------------------------------------------------


 

date each such Note as of the Effective Date.  Notwithstanding anything in this
Paragraph 12 to the contrary, all conditions in this Paragraph 12 must be
satisfied by Borrower on or before Noon (Cleveland time) on July 31, 2015, and
if not this Amendment shall be void.

 

[CONTINUED ON NEXT PAGE]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto, acting by and through their respective
duly authorized officers and/or other representatives, have duly executed this
Amendment under seal as of the day and year first above written.

 

 

BORROWER:

 

 

 

 

 

CYRUSONE LP, a Maryland limited partnership

 

 

 

 

 

By:

CYRUSONE GP, a Maryland statutory trust, its general partner

 

 

 

 

 

 

By:

CyrusOne Inc., a Maryland corporation, as its sole trustee

 

 

 

 

 

 

 

By:

/s/ Kimberly H. Sheehy

 

 

 

Name:

Kimberly H. Sheehy

 

 

 

Title:

CFAO

 

 

 

 

 

 

 

(SEAL)

 

 

 

 

 

GUARANTORS:

 

 

 

 

 

CYRUSONE INC., a Maryland corporation

 

 

 

By:

/s/ Kimberly H. Sheehy

 

Name:

Kimberly H. Sheehy

 

Title:

CFAO

 

 

 

 

 

 

(SEAL)

 

 

 

 

 

CYRUSONE GP, a Maryland statutory trust

 

 

 

 

 

By:

CyrusOne Inc., a Maryland corporation, as its sole trustee

 

 

 

 

 

By:

/s/ Kimberly H. Sheehy

 

 

Name:

Kimberly H. Sheehy

 

 

Title:

CFAO

 

 

 

 

 

 

(SEAL)

 

 

 

 

 

 

 

CYRUSONE LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Kimberly H. Sheehy

 

Name:

Kimberly H. Sheehy

 

Title:

CFAO

 

 

 

 

 

(SEAL)

 

[Signatures Continue On Next Page]

 

[Signature Page to First Amendment to Credit Agreement – KeyBank/CyrusOne]

 

--------------------------------------------------------------------------------


 

 

CYRUSONE TRS INC., a Delaware corporation

 

 

 

 

 

 

 

 

 

By:

/s/ Kimberly H. Sheehy

 

Name:

Kimberly H. Sheehy

 

Title:

CFAO

 

 

 

 

 

 

(SEAL)

 

 

 

 

 

 

 

 

 

CYRUSONE FOREIGN HOLDINGS LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

 

By:

/s/ Kimberly H. Sheehy

 

Name:

Kimberly H. Sheehy

 

Title:

CFAO

 

 

 

 

 

 

(SEAL)

 

 

 

 

 

 

 

 

 

CYRUSONE FINANCE CORP., a Maryland corporation

 

 

 

 

 

 

 

 

 

By:

/s/ Kimberly H. Sheehy

 

Name:

Kimberly H. Sheehy

 

Title:

CFAO

 

 

 

 

 

 

(SEAL)

 

[Signatures Continue On Next Page]

 

[Signature Page to First Amendment to Credit Agreement – KeyBank/CyrusOne]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION, individually and as Agent

 

 

 

 

 

 

 

By:

/s/ Jason R. Weaver

 

Name:

Jason R. Weaver

 

Title:

Senior Vice President

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Matthew R. Wyatt

 

Name:

Matthew R. Wyatt

 

Title:

Authorized Officer

 

 

 

 

 

 

 

TORONTO DOMINION (TEXAS) LLC

 

 

 

 

 

 

By:

/s/ Savo Bozic

 

Name:

Savo Bozic

 

Title:

Authorized Signatory

 

 

 

 

 

 

BARCLAYS BANK PLC

 

 

 

 

 

 

By:

/s/ Christopher Lee

 

Name:

Christopher Lee

 

Title:

Vice President

 

 

 

 

 

 

ROYAL BANK OF CANADA

 

 

 

 

 

 

 

By:

/s/ Brian Gross

 

Name:

Brian Gross

 

Title:

Authorized Signatory

 

[Signatures Continue On Next Page]

 

[Signature Page to First Amendment to Credit Agreement – KeyBank/CyrusOne]

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK

 

 

 

 

 

 

By:

/s/ Nancy B. Richards

 

Name:

Nancy B. Richards

 

Title:

Senior Vice President

 

 

 

 

 

 

CITIZENS BANK, N.A.

 

 

 

 

 

 

By:

/s/ David R. Jablonowski

 

Name:

David R. Jablonowski

 

Title:

Senior Vice President

 

 

 

 

 

 

CITIBANK, N.A.

 

 

 

 

 

 

By:

/s/ John C. Rowland

 

Name:

John C. Rowland

 

Title:

Vice President

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

/s/ Christian S. Brown

 

Name:

Christian S. Brown

 

Title:

Managing Director

 

 

 

 

 

 

 

COBANK, ACB

 

 

 

 

 

 

 

 

 

By:

/s/ Andy Smith

 

Name:

Andy Smith

 

Title:

Vice President

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Lisa Reiter

 

Name:

Lisa Reiter

 

Title:

Managing Director

 

[Signatures Continue On Next Page]

 

[Signature Page to First Amendment to Credit Agreement – KeyBank/CyrusOne]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA

 

 

 

 

 

By:

/s/ Rebecca Kratz

 

Name:

Rebecca Kratz

 

Title:

Authorized Signatory

 

 

 

 

 

SYNOVUS BANK

 

 

 

 

 

By:

/s/ David W. Bowman

 

Name:

David W. Bowman

 

Title:

Director

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

 

 

By:

/s/ Kirk L. Tashjian

 

Name:

Kirk L. Tashjian

 

Title:

Director

 

 

and

 

By:

/s/ Michael Winters

 

Name:

Michael Winters

 

Title:

Vice President

 

 

 

 

 

MORGAN STANLEY BANK, N.A.

 

 

 

 

 

By:

/s/ Michael King

 

Name:

Michael King

 

Title:

Authorized Signatory

 

[Signature Page to First Amendment to Credit Agreement – KeyBank/CyrusOne]

 

--------------------------------------------------------------------------------


 

 

WOODFOREST NATIONAL BANK

 

 

 

 

 

By:

/s/ John Ellis

 

Name:

John Ellis

 

Title:

Senior Vice President

 

 

Address:

 

Woodforest National Bank
1599 Lake Robbins, Suite 100

The Woodlands, TX  77380

Attn:  John Ellis

Telephone:  (832) 375-2368

Facsimile:   (832) 375-3368

 

[Signature Page to First Amendment to Credit Agreement – KeyBank/CyrusOne]

 

--------------------------------------------------------------------------------